Citation Nr: 1120562	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-03 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected diverticulitis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from June 1948 to January 1950, and from August 1951 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This decision, in pertinent part, in granting the Veteran's claim for service connection for diverticulitis, assigned a 10 percent rating effective April 18, 2008.  The RO, in November 2009, increased the disability rating assigned to the Veteran's service-connected diverticulitis from 10 to 30 percent; the effective date remained April 18, 2008.

On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 30 percent rating is not a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to an increased rating, the matter remains before the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

From April 18, 2008, diverticulitis has been manifested by recurrent diarrhea and complaints of abdominal pain, nausea, and vomiting; there is no showing of malnutrition, anemia, or general debilitation.

CONCLUSION OF LAW

From April 18, 2008, the criteria for an initial disability rating in excess of 30 percent for diverticulitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7301, 7319, 7323, 7327 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a November 2009 statement of the case (SOC) in response to the Veteran's February 2009 NOD with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his representative have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his representative has identified any outstanding medical records.

In addition, the Veteran was afforded VA fee-basis examinations with respect to the issue on appeal in November 2008 and October 2010.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary test results to evaluate the disability under the rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

Law, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran sought service connection for diverticulitis in May 2008.  See VA Form 21-4138.  He claimed that he took medication on a daily basis for heartburn, and that his problems had persisted since his military service.  

Private medical records on file show that the Veteran weighed 161 pounds in February 2008.  A March 2009 treatment record shows complaints of worsening diarrhea.  He weighed 159 pounds.  

The report of a November 2008 VA fee-basis examination shows that the Veteran provided a 30-year history of diverticulitis; he denied that the disorder affected his body weight.  He did complain of nausea, vomiting, diarrhea, and constipation.  He added that he often had abdominal pain, characterized by cramps.  Examination showed that the Veteran weighed 158 pounds.  Left lower quadrant tenderness was discerned.  Rectal examination showed no ulcerations.  Complete blood cell testing findings were normal.  The examiner, in diagnosing diverticulitis, noted abdominal pain as a subjective factor.  Significant anemia was not shown.  No findings of malnutrition were noted.  The examiner added that the disorder did not have an effect on the Veteran's activities of daily living.  

VA outpatient treatment records shows that the Veteran in February 2009 complained of a long history of diverticular disease symptoms which went from nagging to moderately severe.  He complained of cramping associated with diarrhea, and of occasional constipation.  Gastroesophageal reflux disease (GERD) symptoms were well controlled with medication use.  In March 2009 the Veteran complained of diarrhea, constipation, and cramping.  In April 2009 the Veteran complained of constant discomfort concerning his irritable bowel syndrome.  He described periodic cramps, and some relief of diarrhea with prescribed medication use.  GERD symptoms were severe without medication use, but well controlled with the use of medication.  Prescribed medication were noted to control the Veteran's irritable bowel syndrome in June 2009.  

The report of an October 2010 VA fee-basis examination reveals that the Veteran complained of episodes of diarrhea and abdominal pain, but denied that his body weight was affected.  He did complain of nausea, vomiting, diarrhea, and constipation.  He added that he often had abdominal pain, characterized by cramps.  Examination showed that the Veteran weighed 156 pounds.  Slight abdominal tenderness was observed.  Rectal examination was normal.  Complete blood cell testing findings were normal.  The examiner, in diagnosing diverticulitis, noted abdominal pain as a subjective factor.  No findings of anemia or malnutrition were noted.  The examiner added that due to the disorder the Veteran should avoid participating in strenuous activities.  

The Veteran's service-connected gastrointestinal disability is evaluated under Diagnostic Code 7327, which directs that diverticulitis be rated as irritable colon syndrome (Diagnostic Code 7319), peritoneal adhesions (Diagnostic Code 7301), or ulcerative colitis (Diagnostic Code 7323), depending upon the dominant disability picture.  The RO has evaluated the condition under the criteria of Diagnostic Code 7319, irritable colon syndrome.

This is an appropriate selection.  Diagnostic Code 7323, for ulcerative colitis, depends upon showings of varying degrees of malnutrition, anemia, general debilitation of health, and the presence of liver abscesses.  None of these signs and symptoms are noted by doctors or reported by the Veteran, and hence the picture presented does not merit evaluation under Diagnostic Code 7323.

Adhesions of the peritoneum, under Diagnostic Code 7301, are rated based upon physical obstructions of the intestines, with colic, nausea, or vomiting, following organ based injury.  Here, there is no shown obstruction, nor are organs such as the appendix involved.  There are no ulcers, and while the Veteran reported episodes of nausea and vomiting, as adhesions of the peritoneum with definitive partial obstruction shown by X-ray (necessary for a 50 percent rating) has not been clinically shown, the application of Diagnostic Code 7301 is not appropriate.

Diagnostic Code 7319, for irritable colon syndrome, provides a maximum schedular rating of 30 percent, the currently assigned evaluation.  This is assigned for severe impairment, marked by diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

As the maximum schedular evaluation is assigned under the Diagnostic Code which best reflects the manifestations of the disease, consideration has been given to the need for extraschedular evaluation.  If a schedular evaluation is inadequate, VA must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the listed schedular criteria for assignment of the current 30 percent evaluation fully and fairly consider the Veteran's symptomatology and functional impairment.  The disability picture presented is not unusual or exceptional, and the schedule includes (under other Diagnostic Codes) accommodation for differing disability presentations.  Further, the Veteran has neither claimed that his abdominal symptoms alone prevent him from working, nor has he required hospitalization.  No extraschedular referral is warranted.

There is no doubt to be resolved; the preponderance of the evidence is against the claim.  An evaluation in excess of 30 percent for service-connected diverticulitis at any point from April 18, 2008, is not warranted.


ORDER

A rating in excess of 30 percent for diverticulitis from April 18, 2008, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


